Honorable Everett Hutchinson
Bond Counsel
State Board of Eduoation
Austin, Texas

Dear Sirr                            Opinion No. O-6967
                                     Ret 41-ethe Dallas County Road
                                          Bonds in question callable
                                          under the provisions of Ch.
                                          2, Title 22, Revised Civil
                                          statutes?

        Investigation of the record on file withthe Ccrmptrollerof Pub-
lic Accounts discloses that the bonds mentioned in your request were
authorized by an order of the tkunty Commissioners' Court of Dallas:
County, Texas, on the 13th day of Jme, 1940, being a partial issue of
#760,000 of bonds authorized at an election duly and legally held on
the 2nd day of &y, 19393 said bonds being dated May 10, 1940, and
were approved by the Attorney General of Texas and registered by the
Comptroller of Public Acoounts on July 3, 1940.

        The record also reveals that the Commissioners' Court, at the
t&e the bonds were issued, made no provisions concerning its right to
redeem the konds prior to their maturity.

        The bonds were voted under Chapter 2, Title 22, of the Revised
Civil Statutes of Texas, 1925. Article 720 of the Revised Civil Statutes
of 1925 forms a part of the above mentioned chapter and reads as follows~

        "All bonds issued under this chapter shall run not exoeed-
     ing forty years, and may be redeemable at the pleasure of the
    county at any time after five years after the issuance of the
     bonds, or after any period not exceeding ten years, which may be
     fixed by the oommissioners court."

        The Supreme Court of Texas held in the case of Cochran County v.
?.Lann,
      172 S.W. (2d) 689, that all bonds issued under Chapter 2, Title 22,
Revised Civil Statutes, 1925, x   subject to the provisions of said Arti-
cle 720. We quote from the opinion as follows;

       "The above statute, being in effect at the time the bonds
    were issued, was read into and formed a part ofthe oontraut,
    and purchasers of the bonds were charged with notiae thereof
Honorable Fkerett Hutchinson, Page 2 (O-6967)



    and are presumed to have bought the bonds in reoognition
    thereof. 1 Jones Bonds and Bond Securities (4th Ed.) p.
    590, par. 627.

         “As we construe the above statute, where bonds are
    issued under the ohapter therein referred to, if the Com-
    missioners' Court at the time the bonds wre issued makes
    no provision aonoerning its right to redeem the bonds prior
    to their maturity, they maybe redeemed at the pleasure of
    the county at anytime after five years after the issuance
    thereof. However, the Commissioners1 Court may, bs an ap-
    propriate order entered aitthe time the bonds are issued,
    postpone the date after whiohthe bonds may be redeemed to
    not exceeding ten years from the date of their issuance.
    The bonds are redeemable in all events,at not exoeeding ten
    -years fromthe  date of theii issuance. Dallas County v.
    Lockhart,, State Treasurer, 126 Tex. 50, 96 S.11.(2d) 60.

          "Since no provision was made fixing the date after
     which the bonds here under consideration could be redeemed,
     they were redeemable, penPorae of the statute, at any'time
     after five years after the issuance thereof."

          In view of the foregoing, you are Mvised that the $200,000
Dallas Coun   Road Bonds, dated May 10, 1940, bearing interest at the
rate of        per annwn are now redeemable at the pleasure ofthe
aounty.

                                             Yours very truly

                                        ATTO=      GERFXALOF    TEXAS

                                        BY
                                             s/ Claud 0. BootMan
                                                 Claud.O..Boothman
                                                       Assist~t
COB:EP%egw

hPPRovED DEC. 10, 1945
s/ Carlos.Ashley
FIPm ASSISTANT
ATTORNEY GENERIL                             Approved Opinion Conmittee
                                              ByBRB Chairman